Citation Nr: 0014621	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  94-19 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  

3.  Entitlement to a permanent and total disability rating 
for pension purposes based upon nonservice-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active naval service from October 1967 to 
October 1969.  Although he served aboard an aircraft carrier 
cruising offshore from Vietnam, it does not appear that he 
ever "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 1991); see also VAOPGCPREC 12-99 (Oct. 18, 
1999).  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the Seattle Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The case 
was last at the Board in May 1996, when it was remanded to 
the RO for further, specified development.  It is noted that 
the appellant has repeatedly failed to report for VA medical 
examinations scheduled in accordance with the remand 
directions; that even his representative could not get him to 
agree to report for such examinations, and that he failed to 
respond in any way to the supplemental statement of the case 
in which all of this was set forth.  Accordingly, pursuant to 
38 C.F.R. § 3.655 (cited to the appellant in the last 
supplemental statement of the case), the RO and the Board 
must decide the appellant's initial claims based on a review 
of the available evidence only.  


FINDINGS OF FACT

1.  The appellant is not shown by competent medical evidence 
to currently have PTSD; he did not engage in combat with the 
enemy.  

2.  It is not certain that the appellant currently has 
degenerative disc disease of the lumbar spine; a nexus 
between any current lumbar disability and any event in 
service has not been demonstrated by competent medical 
evidence.  

CONCLUSION OF LAWS

1.  The claim seeking service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2. The claims seeking service connection for degenerative 
disc disease of the lumbar spine is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  The aforementioned 
factual basis may be established by medical evidence, 
competent lay evidence, or both.  38 C.F.R. § 3.307(b).  In 
general, lay witnesses, such as the appellant, are only 
competent to testify as to factual matters, such as what 
symptoms an individual was manifesting at a given time; 
however, issues involving medical causation or diagnosis 
require competent medical evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  

Of course, service connection can be granted for any disease 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In addition, a claimant is always obliged to present evidence 
of a well-grounded claim; that is, a plausible claim, one 
which is either meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Moreover, a well-grounded claim must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  If a claim is not well-grounded, then no 
duty to assist the claimant in the development of that claim 
attaches to VA.  38 U.S.C.A. § 5107(a).  

The U. S. Court of Appeals for Veterans Claims (the Court) 
has held repeatedly that, in order for a claim seeking to 
establish service incurrence of a disability to be considered 
plausible, there must be competent evidence of a current 
disability; of incurrence of a disease or injury in service; 
and of a relationship or "nexus" between the current 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  Unsupported by medical evidence, 
a claimant's personal belief, however sincere, cannot form 
the basis of a well-grounded claim.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  

In this case, the appellant is not shown to have engaged in 
combat with the enemy; he did serve aboard an aircraft 
carrier which conducted two wartime cruises several miles off 
the coast of Vietnam during while he was aboard.  He claims 
that he has PTSD due to the stress of fighting a fire on the 
carrier in February or March of 1969 off the coast of Hawaii.  
(See hearing transcript, pp. 2, 6, 16-21.)  He also claims 
that he first injured his back in service, and that it still 
bothers him today to the extent that he can no longer work.  
(See hearing transcript, pp. 3, 4, 7, 10-12.)  

The appellant is currently 52 years old; he completed high 
school, but has not worked since December 1992, reportedly 
due to his back problems.  He has given a medical history of 
alcohol dependence/abuse going back long before service, 
resulting in multiple instances of assaultive behavior in 
service and numerous post-service legal difficulties 
(multiple DWI's and two arrests for burglary).  

The appellant served for exactly two years in the Navy, and 
he was issued a general discharge "Under Honorable 
Conditions" and not recommended for reenlistment.  No 
relevant complaint or finding was noted on his induction into 
active service in October 1967.  On May 26, 1968, while his 
ship was visiting Hong Kong, he was brought into the sick bay 
in handcuffs after apparently assaulting an officer and 
resisting arrest.  He was writhing and vomiting on arrival, 
and did not respond to verbal commands.  He was confined to 
sick bay for the remainder of the port visit and was released 
to duty on May 31, 1968.  The diagnosis was of acute ethanol 
(alcohol) intoxication.  

On April 17, 1969, the appellant was released from the brig 
after completion of a sentence for an unknown offense.  He 
was physically examined at that time and deemed to be 
physically fit.  On July 1, 1969, he was sentenced to three 
days' confinement after conviction under the Uniform Code of 
Military justice for sleeping while posted as a lookout.  
Physical examination both before and after this period of 
confinement was also unremarkable.  Also, the report of his 
discharge medical examination in September 1969 reflects no 
relevant complaint or clinical finding indicative of either 
low back problems or PTSD.  Clinical evaluation of spine and 
lower extremities was normal at that time, as was his 
psychiatric status.  

Service Connection for PTSD

The evidence reflects that the appellant has received no 
post-service psychiatric treatment of any kind.  

In July 1993, the appellant was accorded an official 
psychiatric examination, including social and industrial 
suvey, in connection with the current claim.  He indicated 
that he had been unemployed since being laid off from his 
landscaping job in December 1992.  The psychiatric examiner 
reported that the appellant markedly played down any PTSD 
symptoms, not by specific reference to the disorder, but 
rather by denial of the various symptoms associated with that 
disorder.  His major concerns were his physical complaints of 
back pain and financial pressure due to unemployment.  It was 
the opinion of the examining psychiatrist in July 1993 that 
no psychiatric diagnosis appeared to be appropriate at that 
time.  

On a second VA psychiatric examination of the appellant in 
October 1996, another psychiatrist reported that the 
appellant exhibited or described few, if any, symptoms 
associated with the diagnosis of PTSD; and the only Axis I 
diagnosis reported at that time was alcohol abuse/dependence, 
in long, sustained, full remission.  

Thus, in the absence of competent medical evidence of a 
current diagnosis of PTSD, much less of a nexus to the 
claimed stressor, or any other event, in service, this claim 
must be denied as not well grounded.  

Service Connection for Degenerative Disc Disease at L4-5

On VA general medical examination in July 1993, the appellant 
denied any specific incident of back trauma in service, 
indicating instead that he frequently had to lift and carry 
heavy loads for up to 12 hours at a time and twice twisted 
his back during such heavy lifting.  He reported a history of 
increasingly frequent episodes of back pain over the past 
seven years, becoming almost constant in the preceeding six 
months.  The reported clinical assessment was musculoskeletal 
lumbosacral pain, probably degenerative joint disease.  

X-ray studies of the lumbosacral spine taken in July 1993 
resulted in an impression of minimal degenerative disc 
disease at L4-5.  This is the only specific evidence of 
lumbar degenerative disc disease of record.  It is therefore 
significant that a later (February 1994) electromyographic 
(EMG) study, which is usually more reliable than x-rays in 
disclosing disc problems, was entirely normal, indicating no 
electrodiagnostic evidence of either lumbosacral 
radiculopathy or peripheral neuropathy.  Furthermore, when 
the July 1993 x-ray films were reviewed by another physician 
in October 1996, disc heights appeared well maintained, and 
there was no disc narrowing apparent.  Thus the current 
existence of lumbar spine degenerative disc disease is 
problemmatical, at best.  

In July 1994, the appellant testified at a hearing at the RO 
that his persistent (but undocumented) low back pain in 
service had gone away during the five years following 
service, only to suddenly reappear in connection with a job 
he held at that time.  (See hearing transcript, p. 8.)  

VA spinal examination of the appellant in October 1996 
resulted in a diagnosis of repetitive lumbosacral strains, 
currently minimally symptomatic.  The medical history given 
by the appellant on that occasion included at least two 
intercurrent low back injuries in 1988 and 1991, the last of 
which he reportedly claimed, but did not receive monetary 
benefits from the State of Washington Department of Labor and 
Industries.  

As set forth above, the current evidentiary record seems to 
supply a factual basis for concluding that the appellant's 
current low back problems, of whatever description, are most 
likely related to one or more post-service injuries, rather 
than to any event in service.  Moreover, no competent medical 
evidence linking the appellant's current low back problem to 
any in-service event is of record at the present time.  In 
the absence of such crucial medical evidence, the claim 
seeking service connection for degenerative disc disease of 
the lumbar spine must be denied as not well grounded.  


ORDER

Service connection for PTSD is denied.   

Service connection for degenerative disc disease of the 
lumbar spine is denied.  


REMAND

In denying the appellant's claim for a permanent and total 
disability rating for pension purposes, the RO has rated a 
nonservice-connected low back disorder as 20 percent 
disabling; and nonservice-connected PTSD as noncompensable.  
No other disabilities have been rated by the RO in connection 
with this claim.  Nevertheless, a review of the relevant 
evidence shows that the appellant has also recently been 
treated for borderline hypertension, polyps in the colon, 
heartburn, and blood in the stools.  (See, e.g., VA 
outpatient report, dated June 27, 1994.)  The Court held long 
ago that, in connection with a pension claim, a schedular 
evaluation must be individually assigned for each disability 
shown to exist.  See Roberts v. Derwinski, 2 Vet. App. 387, 
390 (1992).  This essential rating task must be completed 
prior to further appellate review of this pension claim.  

In addition, in view of the appellant's testimony that he 
believes that he could do some sort of sedentary, non-
laborious job, if only he were retrained for it, (see hearing 
transcript, p. 12), the permanence of his current level of 
disability, whatever it may be, would seem to be placed at 
issue as well.  See 38 C.F.R. § 3.340(b) (1999).  The RO has 
not yet adjudicated the permanence issue.  

Accordingly, this appeal is remanded to the RO for the 
following further actions:  

1.  If the appellant should indicate a 
willingness to report for VA medical 
examination, the RO should schedule him 
for a current medical examination for 
pension purposes.  

2.  Whether or not such an examination is 
conducted, the RO must ensure that each 
of the appellant's documented 
disabilities has been assigned a 
schedular disability rating, as discussed 
above.  See Roberts, 2 Vet. App. at 390.  

3.  The RO should next readjudicate the 
appellant's pension claim, including 
appropriate consideration of the issue of 
permanence.  See 38 C.F.R. § 3.340(b).  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further consideration.  The appellant may furnish additional 
evidence and/or argument on the matter remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

 



